Motion of National Insurance Crime Bureau, et al. for leave to file a brief as amici curiae granted. Motion of Michael D. Riley, West Virginia Insurance Commissioner for leave to file a brief as amicus curiae granted. Motion of West Virginia Mutual Insurance Company for leave to file a brief as amicus curiae granted. Motion of DRI-The Voice of the Defense Bar for leave to file a brief as amicus curiae granted. Motion of National Association of Mutual Insurance Companies, et al. for leave to file a brief as amici curiae granted. Motion of American Tort Reform Association for leave to file a brief as amicus curiae granted. Motion of Washington Legal Foundation, et al. for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the Supreme Court of Appeals of West Virginia denied.
Same case below, 228 W. Va. 252, 719 S.E.2d 722.